DETAILED ACTION
Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4 August 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation that the hatch “compresses” the flange (when closed) is unclear because, while the hatch is understood to press the flange against the lid, it is not clear if the claim is intended to disclose that the flange is actually deformed, as required by the common definition of the term “compress”, or merely held/pressed against the lid.  For the sake of the current Office Action, the term “compresses” in line 10, will be treated as more broadly requiring pressing against the flange, without necessarily altering the shape/thickness thereof.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Berfield (4,906,265) in view of Grassinger (DE 10 2005 018 288 A1), Henderson (8,782,852) and Rhea et al. (8,418,312).
Regarding claim 1, Berfield discloses a lid system for a wet-dry vacuum, the lid system comprising: a lid (50) shaped to cover an open end of a container, the lid having a vacuum opening therethrough; a motor/vacuum generator that engages the lid to cover and seal the vacuum opening, and a filter having a flange (12), the filter mounted on the lid and extending through the vacuum opening such that the flange engages an upper surface of the lid adjacent the vacuum opening to support the filter on the lid (Col. 3, lines 16-18).  However, Berfield fails to disclose the motor is mounted on a hatch that is openable and also presses/compresses the flange against the lid when closed.  Grassinger discloses a similar tank type vacuum cleaner having a lid (15) and the suction motor mounted thereon, and teaches that the motor is preferably hinged to the lid, in a manner that effectively defines a hatch, to allow a user to open and close the lid to access the interior of the tank for emptying or filling without requiring a user to lift and remove an often heavy motor and or lid with the motor attached thereto, and further discloses mechanical means, such as a gas cylinder, to assist in lifting the motor to the open position.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to mount the suction motor of Berfield to the lid in a similar hinged manner, as taught by Grassinger, to allow for easy access to the interior of the vacuum tank for emptying, or filling with liquids when a fluid type filter is desired, as taught by Grassinger.  Thus, when mounted to the lid via hinge, the motor would effectively form a hatch in the same manner as the applicant’s disclosed invention.  Further, Berfield fails to disclose any specific interaction between the motor and the flange when mounted.  Henderson discloses another similar vacuum system, having suction motors (14) mounted on a lid (12) covering the open end of a container, and also having valves with a similar mounting flange to Berfield, for being positioned over the top of the openings in the lid to hold the valves in place, and Henderson discloses that the suction motors are clamped to the lid on top of the flanges (as seen in Fig. 4) to secure the valve flanges and motors in place.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made, to configure the flange and motor of Berfield in similar positions, such that the motor holds the flange in place when mounted in a working position, as taught by Henderson, wherein the hinged mounting of the suction motor to the lid will also allow for easy access to the filter, to be removed through the upper end of the lid (also taught by Rhea to be an improvement to the tank type vacuum cleaner by eliminating the need to remove the motor and lid to access the filter) when the motor/hatch is moved to an open position, and then also allowing access to the interior of the container, as taught by Grassinger.  Finally, when the motor/hatch is in a closed position and pressing/compressing the flange of the filter against the lid, it is very well known to anyone of ordinary skill in the art that a sealed internal chamber is preferred/necessary to optimize suction force through the collection hose, such that it further would have been obvious to configure the motor/hatch and flange to form an airtight seal between the motor/hatch, flange and lid to optimize suction force (alternatively known as losing suction pressure).  
Regarding claim 2, as discussed supra, when hinged to the lid, the motor/hatch will obviously be pivoted between the open and closed positions, as taught by Grassinger. 
Regarding claim 8, Berfield further discloses that the vacuum generator incudes a float tube (having float 29 positioned therein) that extends through the vacuum opening (when the flange is positioned on top of the lid opening, as discussed supra) into the interior of the filter.
Regarding claim 10, all of Berfield, Grassinger, Henderson and Rhea disclose that the vacuum generator is an electric blower.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Berfield (4,906,265) in view of Grassinger (DE 10 2005 018 288 A1), Henderson (8,782,852) and Rhea et al. (8,418,312) as applied to claim 1 and further in view of Moore (2015/0208887).
Regarding claim 3, Berfield fails to disclose a hose opening through the lid.  Moore discloses another similar tank type vacuum cleaner, also having a lid with the suction source thereon, and teaches alternative hose locations, including a side of the container (12), shown as option A, in Fig. 1A, or through the lid, (Fig. 1), thus teaching that alternative hose opening/connecting locations are known in the art, wherein the location through the lid will locate the intake as far from the collection area in the bottom of the container as possible, which will optimize the collection volume before interfering with the inlet, as well as reducing turbulence at the collected debris.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to alternatively locate the opening for connection to the hose, through the lid of Berfield, as taught by Moore as a known alterative that will provide the above cited advantages over the location disclosed by Berfield. 

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Berfield (4,906,265) in view of Grassinger (DE 10 2005 018 288 A1), Henderson (8,782,852) and Rhea et al. (8,418,312) as applied to claim 1 and further in view of Machin, Jr. (3,605,786).
Regarding claims 4 and 5, as discussed supra, it is very well known to anyone of ordinary skill in the art that it is desirable to provide airtight seals at any connection between parts that contain suction pressure in vacuum cleaners to optimize performance, wherein a common mechanical structure used to maintain such airtight seals is provided in the form of a gasket formed of some compressible material, that is placed between two portions that require a sealed connection, as taught by Machin as seal (23) between the lid and container and also shown with matching cross-hatching at the connections between plates (40 and 41) with motor support (22).  Therefore, it further would have been obvious to provide a similar gasket between the flange and lid (and optionally between the flange and motor/hatch) of Berfield, to provide a similar airtight seal at the interface of the flange with the lid and motor/hatch.  
Regarding claim 6, it further would have been obvious to attach the flange to one of the surfaces that it is applied, as is well known in the art to prevent loss, displacement or manual positioning of the flange each time the filter is removed, with one of the two options being positioned on the lid about the periphery of the vacuum opening.  
Regarding claim 7, Machin also teaches a latch to hold the lid against the flange in a manner to provide the airtight seal, such that it further would have been obvious to provide a similar latch to the openable motor/hatch taught by Grassinger, to maintain the closed position in a manner that will maintain a sealed connection between the motor/hatch, flange and lid. 

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Berfield (4,906,265) in view of Grassinger (DE 10 2005 018 288 A1), Henderson (8,782,852) and Rhea et al. (8,418,312) as applied to claims 1 and 8 and further in view of Braks et al. (5,142,730), Ironside (1,986,476) and Renholt (3,971,096).  
Claim 11 will be addressed first, with reference back to claim 9 afterwards.  Each of Braks, Ironside and Renholt disclose similar tank type vacuum cleaners using alternative venturi type suction sources, which are known in the art to be desirable over electric blowers for different reasons, including lack of electrical power, use near flammable or explosive materials or when the suction requires intermittent or adjustable force.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to alternatively provide the suction source of Berfield as a venturi suction source, being old and well known in the art (dating back to 1928), for any of the above cited advantages over electric blowers.  Further, the openable hatch with the venturi suction source mounted thereon would still provide the advantage of quicker and easier access to the interior of the tank and to the filter, as taught by Grassinger and Rhea, respectively.  
Regarding claim 9, the venturi suction devices of Braks, Ironside and Renholt all include a similar float switch/shut off valve that will prevent debris of fluid from entering the venturi device, which may cause clogs or damage the device, and all of which extend downward from the venturi device through the lid.  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made, when replacing the electric motor of Berfield with a venturi suction source, as discussed for claim 11, to provide the venturi devices with similar protective valves either in place of, or in addition to the float valve of Berfield, to further protect the suction source.  Thus, the downward extending protective valves taught by each of Braks, Ironside and Renholt, would extend through an opening in the hatch at least partially into the interior of the filter.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        14 November 2022